FILED
                             NOT FOR PUBLICATION                             JUL 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YAFFET MATINDAS,                                 No. 07-73116

               Petitioner,                       Agency No. A078-020-315

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Yaffet Matindas, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence. Wakkary

v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part and grant in part

the petition for review, and we remand.

      The record does not compel the conclusion that changed or extraordinary

circumstances excused Matindas’ untimely filed asylum application. See 8 C.F.R.

§ 1208.4(a)(4), (5); Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir. 2007)

(per curiam). Accordingly, Matindas’ asylum claim fails.

      Substantial evidence supports the BIA’s denial of CAT relief because

Matindas failed to establish it is more likely than not that he will be tortured upon

return to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      Matindas suffered death threats, the destruction of two businesses, two

attacks where his car was stopped and stolen, and a forced relocation, all on

account of his Christian religion. Substantial evidence does not support the BIA’s

determination that these incidents did not rise to the level of persecution. See

Baballah v. Ashcroft, 367 F.3d 1067, 1076 (9th Cir.2004) (cumulative effects of

attacks and economic harassment compelled finding of persecution). In addition,

in denying Matindas’ withholding of removal claim, the BIA did not apply the

disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th

Cir. 2004). Intervening case law holds the disfavored group analysis applies to


                                           2
Matindas withholding of removal claim. See Wakkary, 558 F.3d at 1062-65: see

also Tampubolon v. Holder, 2010 WL 2451610 at *5 (9th Cir. June 25, 2010)

(“[A]ny reasonable factfinder would be compelled to conclude on this record that

Christian Indonesians are a disfavored group.”). Accordingly, we grant the

petition for review with respect to Matindas’ withholding of removal claim and

remand for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION DENIED in part; GRANTED in part; REMANDED.




                                          3